Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 1 of 20 PageID #: 851




  TINITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK



  TERELL HASKINS,                                                               DEFENDANT'S PROPOSED
                                                                                .IURY CHARGE
                                                               Plaintiff,
                                                                                1s-cv-02016 (MKBXRML)
                                -against-

  DET. ESSENCE JACKSON,



                                                             Defendant.

                                                                            X




                    Defendant Essence Jackson,r by his attorney, GEORGIA M. PESTANA, Acting

  Corporation Counsel of the City of New York, in accordance with the rules of this Court and the

  Local Civil Rules of the United States District Court for the Eastern District of New York and

  pursuant to Rule 51 of the Federal Rules           of Civil Procedure, sets forth the following            as his

  proposed Jury Instructions.2

                                       GENERAL IN                IJCTION53

                    Members of the jury, you have heard the evidence in this case. I             will now instruct

  you as to the law that you must apply. It is your duty to follow the law as I give it to you and


  ' The rernaining defendants were dismissed from this action pursuant to the Court's Memorandum and
  Order dated ALrgust24,2017. SeeECF Docket Entry 39.

  '   The Defendant reserves the right to include additional substantive jury charges,   if   necessary, at the time
  oftrial   based upon the course ofthe proceedings.

  3
    The Defendant respectfully notes that in addition to snbstantive instruction charges for the jury, he has
  also, in an abundance of caution, subrnitted general irrstruction charges while being mindfulthat the Court
  rnay have its own preliminary and general instructions for use at trial.

                                                         I
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 2 of 20 PageID #: 852




  apply the law to the facts as you determine them. You should not consider any statement that I

 have made in the course of trial or make in these instructions as an indication that     I   have any

  opinion about the facts of this case.

                    First, I will give you some general instructions which apply in every case, for

  example, instructions about the burden of proof and how to judge the believability of witnesses.

 Then     I will   give you some specific rules of law about this particular case, and finally   I will
  explain to you the procedures you should follow in your deliberations.

                    The fact that a person has brought a lawsuit and is in court seeking damages

  creates no inference or presumption that such person is entitled to a judgment for any amount at

  all.   Anyone may make a claim, and the fact of making the claim by itself in no way tends to

  establish it.

                                             Role of the Jurv

                    As I have said, the members of the jury are the sole and exclusive judges of the

  facts. In determining the facts, you must rely upon your own recollection of the evidence. What

  the lawyers have said in their opening statements, in their closing arguments, in their objections,

  or in their questions, is not evidence. Nor is anything I may have said during the trial or may say

  during these instructions evidence. It is your own independent recollection of the evidence that

  controls. Similarly, remember that a question put to a witness is never evidence. Only the

  answer is evidence. However, you may not consider any answer that I directed you to disregard.

                     Because you are the. sole and exclusive judges   of the facts, I do not mean to

  indicate any opinion as to the facts or what your verdict should     be. The rulings I have made

  during the trial are not indicative of my views of what your decision should be as to whether the


                                                    2
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 3 of 20 PageID #: 853




 Plaintiff or the Defendant has presented the more convincing evidence.

                I   also ask you to draw no inference frcim the fact that upon occasion   I may   have

 asked questions    of cerlain witnesses. These questions were intended only for clarification or to

 move things along. They were not intended to suggest any opinions on my part as to the verdict

 you should render or whether any of the witnesses may have been more credible or less credible

 than any of the other witnesses.     It is imporlant that you understand that I wish to convey no

 opinion as to the verdict you should render in this case, and that if I did convey su+ an opinion,

 you would not be obliged in any way to follow it.

                In determining the facts, you must weigh and consider the evidence           without

 regard to sympathy, prejudice, or passion for or against any pafty.

                                           Burden ofProof

                As this is a civil case, the Plaintiff has the burden of proving his claim by        a


 preponderance of the evidence. This means that the Plaintiff must prove by a preponderance of

 the evidence each and every disputed element of his claims with respect to the Defendant and the

 damages resulting    therefrom. If you find that the Plaintiff has failed to establish a claim by   a


 preponderance of the evidence, you must decide against him on that claim.

                Establishing afactby a preponderance of the evidence means proving that the fact

  is more likely true than not true. A preponderance of the evidence means the greater weight of

 the evidence. It does not mean the greater number of witnesses or the greater length of time

 taken by either side. In determining whether a claim has been proved by a preponderance of the

  evidence, you may consider the relevant testimony of all witnesses, regardless of who may have

  called them, and all the relevant exhibits received in evidence, regardless of who may have


                                                   J
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 4 of 20 PageID #: 854




 produced them.

                If, after considering all the testimony, you are satisfied that the side bearing the

 burden of proof has carried the burden on each essential point as to which it has the burden of

 proof, then you must find in that side's favor on that issue. If after such consideration you find

 that the credible evidence on a given issue is evenly divided between the parlies -- that      it is

 equally probable that one side is right as that ihe other side is right -- or that the evidence

 produced by the Plaintiff is outweighed by evidence against his claim, then you must decide that

 issue against the   Plaintiff. That is because the side bearing the burden of proof must prove more

 than simple equality      of   evidence; that side must prove each element     of the claim by a

 preponderance of the evidence.

                  Some of you have heard of proof "beyond a reasonable doubt," which is the

 proper standard of proof for a criminal trial. However, a plaintiff in a civil case does not have to

 satisfy that requirement, and therefore you should put it out of your mind.

                Finally, with respect to any element as to which a defendant bears the burden of

 proof, such as an affirmative defense, that defendant must establish that element by               a


 preponderance ofthe evidence, as I have defined the phrase above.

                                  Direct and Circumstantial Evidence

                There are two kinds of evidence: direct and circumstantial. Direct evidence is

 direct proof of a fact, such as testimony by a witness about what that witness personally

 experienced through his own senses -- something seen, felt, touched, heard, or tasted. Direct

 evidence may also be in the form of an exhibit where the fact to be proven is its present existence

 or condition. Circumstantial evidence is evidence that tends to prove a disputed fact by proof of


                                                   4
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 5 of 20 PageID #: 855




 other facts.

                 To give a simple example, suppose that when you came into the courthouse today

 the sun was shining and it was a nice day, but that the courtroom blinds were drawn and you

 could not look outside. Then later, as you were sitting here, people began walking in with wet

 umbrellas and, soon after, others walked in with wet raincoats.

                 Now, on our assumed facts, you cannot look outside of the courtroom and you

 cannot see whether or not it is raining. So you have no direct evidence of that fact. But, on the

 combination of the facts about the umbrellas and the raincoats, it would be reasonable for you to

 conclude that it had begun raining.

                 That is all there is to circumstantial evidence. Using your reason and experience,

 you infer from established facts the existence or the nonexistence of some other fact.

                 The law makes no distinction between direct and circumstantial               evidence.


 Circumstantial evidence is of no less value than direct evidence and you can consider either or

 both, and can give them such weight as you conclude is warranted.

                                               Inferences

                 During the trial you may have heard the attorneys use the term "inference," and in

 their arguments they may have asked you to infer, on the basis of your reason, experience, and

  common sense, from one or more proven facts, the existence of some other facts.

                 An inference is not a suspicion or a guess. It is a logical conclusion Ihat          a


  disputed fact exists that we reach in light of another fact that has been shown to exist.

                 There are times when different inferences may be drawn from facts, whether

  proved by direct or circumstantial evidence.          It is for you, and you alone, to decide   what


                                                    5
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 6 of 20 PageID #: 856




 inferences you will draw.

                The process    of drawing inferences from facts in       evidence is not a matter of

 guesswork or speculation. An inference is a deduction or conclusion that you, the
                                                                                   jury, are

 permitted to draw -- but not required to draw -- from the facts that have been established by

 either direct or circumstantial evidence.       In drawing inferences you should        exercise your

 common sense

                So, while you are considering the evidence presented to you, you are permitted to

                                                                                         justified
 draw, from the facts that you find to be proven, such reasonable inferences as would be

 in light of your experience

                Keep in mind that the mere existence of an inference against the Defendant does

 not relieve the plaintiff of the burden of establishing his case by a preponderance of              the


 evidence. In order for the plaintiff to obtain a verdict in his favor, you must still believe from the

 credible evidence that the Plaintiff has sustained the burden cast upon him'

                                        CredibilitY of Witnesses

                 you have listened to the testimony of a number of witnesses. You are the sole

 judge of the credibility or "believability" of each witness and the weight to be given to his or her

  testimony.

                 In considering the weight and value of the testimony of any witness, you may take

  into consideration the appearance, attitude, and behavior of the witness; the interest of          the


  witness in the outcome of the case,   if any; the relation of the witness to any party in the suit; the

  inclinatio' of the witness to speak truthfully or not; the probability or improbability of         the

                                                                                         give the
  witness,s statements; and all other facts and circumstances in evidence. Thus, you may


                                                     6
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 7 of 20 PageID #: 857




 testimony of any witness just such weight and value as you believe the testimony of the witness

 is entitled to receive.

                  In deciding whether to believe a witness, keep in mind that people           sometimes


 forget things. You need to consider, therefore, whether the witness's testimony reflects an

 innocent lapse of memory or an intentional falsehood, and that may depend on whether it has to

 do with an important fact or with only a small detail.

                  Also, in deciding what testimony to believe, consider any motives they may have

 for testifying a ceftain way, their manner while testifying, whether a witness said something

 different at an earlier time, the general reasonableness of their testimony, and the extent to which

 their testimony is consistent with other evidence that you believe.

                  If you find that   any witness has willfully testified falsely as to any material fact

 (that is, as to an important matter), the law permits you to disregard completely the entire

 testimony of that witness upon the principle that one who testifies falsely about one material fact

 is likely to testify falsely about everything. You are not required, however, to consider such          a


 witness as totally unworthy of belief. You may accept so much of the witness's testimony as you

  deem true and disregard what you feel is     false. As the   sole judges   of the facts, you must decide

 which of the witnesses you will believe, what portion of their testimony you accepU and what

  weight you will give to it.

                           Imneachment bv Prior nconsistent Statements

                  If you find that a witness made an earlier statement that conflicts with his or her

  trial testimony, you may consider that fact in deciding how much of his or her trial testimony,       if
  any, to believe. In making this determination, you may consider whether there was, in fact, any


                                                      7
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 8 of 20 PageID #: 858




 inconsistency; whether the witness pu{posely made a false statement or whether                           it   was an

 innocent mistake; whether the inconsistency concerns an important fact, or whether it had to do

 with a small detail; whether the witness had an explanation for the inconsistency, and whether

 that explanation appeals to your common sense. It is your duty, based upon all the evidence and

 your own good judgment, to decide how much weight to give to the inconsistency.

                   You should keep in mind, of course, that a simple mistake by a witness does not

 necessarily mean that the witness was not telling the truth as he or she remembers it, because

 people naturally tend to forget some things or remember other things inaccurately. So,                            if a
  witness has made a misstatement, you need to consider whether it was simply an innocent lapse

  of memory or an intentional falsehood; and the significance of that may depend on whether it has

  to do with an important fact or with only an unimportant detail.

                                          SUBSTANTIVE LAW4

                   I will now instruct you on the substantive law to be applied to this case.

                   In this case, the Plaintiff has brought two separate and distinct claims that his

  rights secured to him by the Constitution were violated: (1) false anest and (2) the denial of the

  right to a fair trial. I will now discuss each of those claims in more detail.

  The Statute"    I tr'unction. and Elements of        aim for Relief

                   In order to find for the Plaintiff on his claims under 42 U.S.C. $1983, the Plaintiff

  must prove by a preponderance of the evidence that:5

                   l)       The Defendant's conduct deprived the Plaintiff of a right protected by the

  Constitution of the United States; and

  a
      The Defendant maintains the defense of qualified immunity in this action and reserves his right to
  propose special irrterrogatories.

  t The Defendarrt concedes that he was acting under color of state law, the   th   ird elernerrt of a {i I 983 clairn   -




                                                     -8-
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 9 of 20 PageID #: 859




                    2)      The Defendant's conduct was a proximate cause of the injuries and

  damages sustained by the Plaintiff.

                    I will explain these elements to you.

           1.       tr'irst Element: Denrivatio n of Constitutional Risht

                     First, the Plaintiff must show that he was intentionally or recklessly deprived of a

  constitutional right by the Defendant. Specifically, the Plaintiff must show, by a preponderance

  of the evidence, that (a) the Defendant committed the act as alleged by the Plaintiff; (b)          the

  alleged act caused the Plaintiff to suffer the loss of a constitutional right; and (c) in performing

  the act alleged, the Defendant acted intentionally or recklessly.

                             Commission of Altegecl Acts
                    ^.
                    The first thing for you to determine is whether the Defendant committed the acts

  as alleged    by the Plaintiff. If you find that the Plaintiff has failed to prove by a preponderance of

  the evidence that the Defendant committed the acts as alleged by the Plaintiff, you must find in

  favor of the Defendant.

                    b.      Loss of a Constitutional Right

                    If you determine that the Defendant committed the act as alleged by the Plaintiff,

  you must next determine whether that act caused the Plaintiff to suffer the loss of a constitutional

  right.

                    c.      Intent

                    With regard to intent,   it is not necessary to find that the Defendant      had any

  specific intent to deprive the Plaintiff of his constitutional rights in order to find in favor of the

  Plaintiff. The Plaintiff   need only prove that the Defendant intended the actions which resulted in

  the violations of the Plaintiff s rights, or that he acted recklessly in that regard. An act is



                                                     -9-
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 10 of 20 PageID #: 860




  intentional   if   the actor knows he or she is doing it, that is,       if it is done voluntarily and
  deliberately and not because of mistake, accident, negligence or other innocent reason. An act is

  reckless   if it is done in conscious disregard of its known probable   consequences.

                     In determining whether the Defendant       acted with the requisite knowledge or

  recklessness, you should remember that while witnesses may see and hear and sp be able to give

  direct evidence of what a person does or fails to do, there is no way of looking into a person's

  mind. Therefore, you have to depend on what was done and what the people involved said was

  in their minds and your belief or disbelief with respect to those facts.

                     I will now turn to each of these claims.

                                              FALSE       RREST

                     The Plaintiff alleges that he was falsely arrested and imprisoned by the Defendant

  Jackson. The Defendant disputes the Plaintiff s version of events and contends that his actions

  were justified, reasonable under the circumstances, and           in    accordance   with existing   law.

  Therefore, you must determine whose version of events you believe.

                     Probable cause to arrest exists when a police officer has knowledge or reasonably

  trustworthy information sufficient to convince a person of reasonable caution to believe that           a


  crime has been committed by the person to be arested. Probable cause.does not require an

  actual showing       of criminal activity, only the objectively   reasonable probability    of   criminal

  activity at the moment of the arrest. Probable cause can exist even where it is based on mistaken

  information, so long as the arresting officer acted reasonably and in good faith in relying on that

  information. In other words, the Plaintiffs actual guilt or innocence is irrelevant to                the

  determination of probable cause. For the purposes of the Plaintifls false arrest claim, defendant

  Jackson bears the burden of proving that there was probable cause to arrest the Plaintiff.



                                                    -   10 -
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 11 of 20 PageID #: 861




                   Probable cause is measured by determining the knowledge of the officer as of the

  time of the arrest. To determine whether there is probable cause you must examine the totality of

  the circumstances. Probable cause can exist even      if it is based on mistaken information,   so long

  as the arresting officer was reasonable in relying on that information. To determine whether

  there was probable cause to arrest the Plaintiff, you should only consider those facts that were

  actually available to the Defendant, or could have been perceived by him, at the moment he

  anested    Plaintiff. Probable   cause is an objective standard, meaning that the subjective state.of

  mind of the Plaintiff and the Defendant is irrelevant. In addition, it is not necessary to show that

                                   for   each possible offense
                                                                 'that an   arrestee committed    or
  there was probable cause                                                                             was

  committing. The officer need only have probable cause to believe that the arrestee                   was

  committing or had committed any offense. You do not need to be unanimous on which offense

  you find probable cause   for. You only     need to be unanimous that probable cause existed for any

  offense.

                   Defendant Jackson contends that there was probable cause to arrest the Plaintiff

  for the following offenses: (1) criminal possession of a controlled substance in the Third degree;

  (2) criminal possession of a controlled substance in the Fourth degree; (3) criminal possession of

  a controlled substance   in the Fifth degree; (4) criminal use of drug paraphernalia in the Second

  degree; (4) criminal possession of marijuana in the Fourth degree; (5) criminal possession of a

  controlled substance in the Seventh degree; and (6) criminal possession of marijuana in the Fifth

  degree. I will now explain each of these charges to you.

                   Criminal possession of a controlled substance in the Third Desree: A person ls

  guilty of criminal possession of a controlled substance in the Third Degree when he knowingly




                                                   - 11-
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 12 of 20 PageID #: 862




  and unlawfully possesses, among other things, a narcotic drug such as a stimulant, hallucinogen,

  hallucinogenic substance with intent to sell it.

                  Criminal oossession of a contro lled substance in the Fourth Desree: A person ls

  guilty of criminal possession of a controlled substance in the Fourlh Degree when he knowingly

  and unlawfully    possesses, among other things, a hallucinogen, and the hallucinogen weighs

  twenty-five milligrams or more; or a hallucinogenic substance, and the hallucinogenic substance

  weighs one gram or more; or phencyclidine, and the phencyclidine weighs two hundred fifty

  milligrams or more; or phencyclidine, and the phencyclidine weighs fifty milligrams or more

  [and the person possessed        it] with   intent to sell   it   and has previously been convicted   of    an


  offense "defined in this afticle" or the attempt or conspiracy to commit any such offense.

                  Criminal possession of a controlled substance in the Fifth desree: A person ls

  guilty of criminal possession of a controlled substance in the Fifth Degree when he knowingly

  and unlawfully possesses, among other things, a controlled substance with intent to sell               it   or

  possesses cocaine and said cocaine weighs         five hundred milligrams or more.

                  Criminal use of drus                         in the Second Desree: A person is guilty of

  criminally using drug paraphernalia in the Second Degree when he knowingly possesses or sells,

  among other things, gelatin capsules, glassine envelopes, vials, capsules or any other material

  suitable   for the packaging of individual quantities of narcotic drugs or stimulants                 under

  circumstances evincing an intent to use, or under circumstances evincing knowledge that some

  person intends   to   Llse,   the same for the purpose of unlawfully manufacturing, packaging or

  dispensing of any narcotic drug or stimulant.

                  Criminal oossession of mari iuana in the Fourth desree: A person is guilty of

  criminal possession of rnarijuana in the Fourlh degree when he knowingly and unlawfully


                                                      -12-
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 13 of 20 PageID #: 863




  possesses one   or more preparations, compounds, mixtures'or substances containing marijuana

  and the preparations, compounds, mixtures or substances are                 of an aggregate weight of more

  than two ounces.

                  Criminal oossession of a controlled substance in the Seventh degree: A person ls

  guilty of criminal possession of a controlled substance in the Seventh degree when he or                  she


  knowingly and unlawfully possesses a controlled substance; provided, however, that it shall not

  be a violation of this section when a person possesses a residual amount of a controlled substance

  and that residual amount is in or on a syringe.

                              S                                in the Fifth            A   person   is guilty of

  criminal possession of marijuana in the Fifth degree when he knowingly and unlawfully

  possesses one   or more prepalations, compounds, mixtures or substances containing marijuana

  and the preparations, compounds, mixtures or substances are of an aggregate weight of more

  than twenty-five grams.

                  In order to "possess" drugs or paraphernalia, an individual need not have actual

  possession of them. Under New York law, a person can also be in "possession" of drugs or other

  paraphernalia   if he or she has what is known as "constructive             possession" over those items. A

  person constructively possesses tangible property when he or she exercises "dominion and

  control" over the area in which the contraband is found. The doctrine of constructive possession

  affords the police probable cause to arrest anyone in a dwelling when it reasonably appears that

  all   members   of the dwelling exercised dominion and control over the area in which                     the


  contraband is found. To be clear, dominion and control need not be over the drugs themselves,

  but merely be over the area the drugs were found              in.   In assessing whether someone exercises

  dominion and control, you should consider whether the individual resides at the location.



                                                    -   13 -
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 14 of 20 PageID #: 864




                      The existence of probable cause is measured as of the moment of the arrest. The

  ultimate disposition of the criminal charges is irrelevant. Probable cause, does not require an

  officer to be certain that subsequent prosecution of the arrestee will be successful, or even that

  such a prosecution      will occur. All probable   cause requires is a reasonable, good-faith belief that

  a crime has been or is being committed. Once an officer possesses sufficient facts to establish

  probable cause, he or she is neither required nor allowed to sit as a prosecutor, judge or jury'

  The officer's function is to apprehend those suspected of wrongdoing and not to finally                     .




  determine guilt through a weighing of the evidence. Thus, the issue is whether there is probable

  cause   to arest the Plaintiff, not whether the Plaintiff was in fact charged with or guilty of any

  offense.   If   you find that Defendant Jackson had probable cause to believe that the Plaintiff

  violated any of these sections of the Penal Law, then you must find for the Defendant on the

  claim of false arrest.       If   you find that the Defendant lacked probable cause for all of these

  sections of the Penal Law, then you must find for the Plaintiff on the claim of false arrest.

                               DENIAL          A RIGHT TO A     FAIR TRIAI,6

                      The Plaintiffls second claim alleges that he was denied the right to a fair trial by

  defendant Jackson when he fabricated the evidence against him.

                      Under the Constitution, every person has the right to a fair       trial. To prove a

  violation of this right, a plaintiff must prove , by a preponderance of the evidence, each of the

  following elements: (1) defendant fabricated evidence, (2) the evidence was likely to influence         a


  jury's verdict; (3) defendant forwarded the evidence to the prosecutor and/or the grand jury, (4)

  plaintiff suffered a deprivation of liberty     as a result, and   (5) the underlying criminal proceeding



  t'This instruction    has been adapted from the Jury Instructions given by the Hon. Carol Bagley Amon in
  Srnalls v. Police           Collins. et al.. 14 CV 2326 (CBA) (E.D.N.Y. - delivered on May 20,2019)


                                                      -14-
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 15 of 20 PageID #: 865




  ended in a manner that affirmatively indicates    plaintiff s innocence.t If you find that the Plaintiff

  has failed to prove any of these elements, then you must find in favor of the Defendant.

                   Evidence is fabricated   if it is false. A document is false if it is untrue when   made

  and was known to be untrue when made by the person making                it or causing it to be made.
  Fabricated evidence includes an officer's false account          of his own   observations   of   alleged

  criminal activity which led to an arrest. Paperwork errors, or a mere mistake or mistakes, by           a


  police officer in making a written record is not a basis for finding a constitutional violation.

  Similarly, an officer's opinions, conclusions, or qualitative assessments are not a basis for

  finding a constitutional violation.

                   The manufacture      of false evidence in and of itself    does not impair anyone's

  liberty. In order to find for the Plaintiff, you must find that the alleged fabrication was both

  material (i.e. likely to influence a jury's decision), and the proximate cause of the injury to the

  Plaintiff s liberty interest (i.e., that he suffered a deprivation of liberty as a result of the alleged

  fabrication of evidence). In the context of a fair trial claim, a person may suffer a liberly

  deprivation when he faces trial, is convicted, or is imprisoned.

                                        OUALIFIED IMMUNITY

                   The Defendant assefis that the defense of qualified immunity is one for the Court

  to   decide, not the   jr.y.t   The Defendant reserves his right to provide Proposed              Special

  Interrogatories for the Court's consideration, so that the jury might resolve disputed issues of fact



  t This element wds not included in the Smalls Jury Instructions because those were read prior to the
  Supr'eme Court's decision in McDonough v. Smith, 139 S. Ct.2149 (2019). In light of McDonough and
  Lanrring v. Citv of Glenn Falls, 908 F.3d 19,22 (2d Cir.201B), the jury should now be charged as to this
  element.

  8
      Zellner v. Sunrmerlin, 494 F.3d 344 (2d Cir. 2007); Stephensorr v. John Doe,332 F.3d 68 (2d Cir.
  2003).


                                                   -   15 -
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 16 of 20 PageID #: 866




  to aid the Court in deciding whether the Defendant is entitled to qualified immunitye as a matter

  of law.

                                            DAMAGES

                                 CAUTIONARY INSTRUCTIONS

                  I have a few cautionary instructions to give you before I discuss damages. First,

  even though   I am going to instruct you on damages, it does not mean I have any opinion on
  whether or not the Defendant should be held        liable.   Second, with respect to the Plaintiffs

  claims, you may only award him damages      if   he has proven   liability according to the standards I

  have just set forth.

                  Damages must be based on evidence, not on speculation or sympathy, and you

  may only award damages for those injuries that the Plaintiff actually suffered as a result of the

  Defendant's conduct. You cannot award the Plaintiff damages for injuries he may have suffered

  at the hands of others. The damages that you award must be fair compensation, no more and no

  less. It is the Plaintiff who bears the burden of proving his damages by a preponderance of the

  credible evidence.




  o                                                                     v. Britton, 523 U.S. 57a (1998);
   See, e.g., Saucier v. Katz, 533 U.S. 194, 199 (2001); Crawford-El
  Mitclrell v. Forsvth, 472 U.S. 5l I (1985).



                                                   -16-
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 17 of 20 PageID #: 867




                                           COMPENSATORY DAMAGES

                   You may award compensatory damages only for injuries that the Plaintiff proved

  by   a preponderance   of the credible evidence were caused by the Defendant's allegedly wrongful

  conduct. The damages that you award must be fair compensation, no more and no less. You

  may not award compensatory damages for speculative injuries, but only for those injuries that

  the Plaintiff has actually suffered or which he is reasonably likely to suffer in the future.

                   If you find in favor of the Plaintiff, then you must award him    such sum of money

  as you believe   will fairly   and   justly compensate him for any injury you believe he has proven he

  actually sustained as a direct consequence of the conduct of the Defendant.

                   You shall award actual damages only for those injuries which you find that the

  Plaintiff has proven by a preponderance of the evidence. Moreover, you may not simply award

  actual damages for any injury suffered by the Plaintiff -- you must award actual damages for

  those injuries that are a direct result of actions by the Defendant    if you have found him liable   to

  the Plaintiff. You must distinguish between the existence of a violation of a plaintiff s rights and

  the existence of injuries naturally and proximately resulting from that violation. Thus, even         if
  you find that the Defendant deprived the Plaintiff of a right, you must ask whether the Plaintiff

  has proven by a preponderance of the evidence that the deprivation actually and proximately

  caused each of the damages that he is claiming to have suffered.

                   In determining the amount of any damages that you decide to award, you should

  be guided by dispassionate common sense. Computing damages may be difficult, but you must

  not let that difficulty lead you to engage in arbitrary guesswork. You must use sound discretion

  in fixing an award of damages, drawing reasonable inferences from the facts in evidence. You

  may not award damages based on sympathy, speculation, or guesswork. On the other hand, the



                                                      -17 -
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 18 of 20 PageID #: 868




  law does not require that the Plaintiff prove the amount of her "damages/losses" with

  mathematical precision, but only with as much definiteness and accuracy as circumstances

  permit. Your award must be fair and just. It should be neither excessive nor inadequate, but

  should be reasonable.

                                              NOMINAL DAMAGESIO

                      If you return a verdict for the Plaintiff on any of his claims, but then find that he

  failed to prove by a preponderance of the credible evidence that he suffered any actual damages,

  then you may return an award of damages in some nominal or token amount not to exceed the

  sum of one dollar. This is called nominal damages.

                      Nominal damages are awarded when              a plaintiff has been deprived of        a


  constitutional right by a defendant, but has proved no compensatory damages as a natural

  consequence of that deprivation. The mere fact that a constitutional deprivation occurred is an

  injury to the person entitled to be free from such action, even when no actual damages flow from

  the deprivation. Therefore,       if you find   that the Plaintiff did not prove injuries as a result of the

  Defendant's conduct other than the fact of a constitutional deprivation, you must award nominal

  damages not to exceed one dollar.

                                                  ATTORNEYS'FEES

                      Federal law provides for an award of attorneys' fees to a plaintiff when he or she

  prevails in a civil rights action.rr The award of attorneys' fees is a matter to be determined by the




  to
    The Defendant contends that purritive damages are inappropriate in this case and as such has not
  sgbrnitted a proposed clrarge on that subject. Should the Court ultimately decide to instruct the jury on
  punitive damages, the Defendant reserves the right to subrnit a proposed instruction to that effect.

  "    42   u.s.c. g r988(b).

                                                       -   18 -
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 19 of 20 PageID #: 869




  Couft.12 Accordingly,     if you award any damages to the Plaintiff,      including nominal damages,

  you should not take into consideration the fees that the Plaintiff may have to pay his attorney.

                                     CONCLUDING INSTRUCTIONS

              Foreperson; Rieht to Review Evidence; Communications with the Court

                   You will shortly retire to the jury room to begin your deliberations. As soon          as


  you get to the jury room, please select one of your number as the foreperson, to preside over your

  deliberations and to serve as your spokesperson if you need to communicate with the Courl.

                   You will be bringing with you into the jury room a copy of my instructions of

  law. I will shortly send you a verdict form on which to record your verdict.          Once the verdict

  form has been completed, you must give it to the foreperson to sign and date.       [f   you want to see

  any of the exhibits, please send me a note requesting the exhibits you'd like to review.]

                  If you want any of the testimony,     that can also be prbvided, either in transcript or

  read-back   form. But,   please remember that   it is not always   easy to locate what you might want,

  so be as specific as you possibly can be in requesting portions of testimony.

                  Any of your requests, in fact any communication with the Court, should be made

  to me in writing, signed by your foreperson, and given to the marshal, who will be available

  outside the   jury room throughout your deliberations. After consulting with counsel,             I   will

  respond    to any question or request you have as promptly as possible, either in writing or by

  having you return to the courtroom so that I can speak with you in person.

                            Verdict; Need for Unanimity; Dutv to Consult

                  You should not, however, tell me or anyone else how the jury stands on any issue

  until you have reached your verdict and recorded it on your verdict form


  12
       Id.


                                                  -   19 -
Case 1:15-cv-02016-MKB-RML Document 58 Filed 10/21/19 Page 20 of 20 PageID #: 870




                 Each of you must decide the case for yourseli after consideration, with your

  fellow jurors, of the evidence in the case, and your verdict must be unanimous. In deliberating,

  bear in mind that while each juror is entitled to his or her opinion, each should exchange views

  with his or her fellow jurors. That is the very purpose of jury deliberation: to discuss            and

  consider the evidence; to listen to the arguments of fellow jurors; to present your individual

  views; to consult with one another; and to reach a verdict based solely and wholly on the

  evidence.

                 If, after carefully considering all the evidence    and the arguments of your fellow

  jurors, you entertain a conscientious view that differs from the others, you are not to yield your

  view simply because you are outnumbered. On the other hand, you should not hesitate to change

  or modify an earlier opinion that, after discussion with your fellow jurors, no longer persuades

  you.

                 In short, the verdict must reflect   each   juror's conscientious determination and it

  must also be unanimous.

  Dated: New York, New York
         October 21,2019
                                               GEORGIA M. PESTANA
                                               Acting Corporation Counsel of the
                                                 City of New York
                                               Attorney for Defendant Essence Jackson
                                               100 Church Street
                                               New York, New York 10007
                                               (2t2)          2671

                                               By                                     ou€r\-      a


                                                         oanne M. Mclaren
                                                         oshua Lax
                                                            or Counsels




                                                -20-
